Title: To George Washington from Major General William Heath, 24 November 1776
From: Heath, William
To: Washington, George



Dear General
Peeks kill [N.Y.] Novr 24th 1776

I some Days Since Presented to your Excellency The Disposition of the Troops at this Post. I have not as yet received your Excellency Express approbation I am Endeavouring to Compleat the Business your Excellency Assigned to me, as fast as Possible.
On the 21st Instant I received a Letter from General Lee a Copy of which is Inclosed, I returned him for Answer that my Division was Posted at Important Passes and with such Possitive and pressing Instructions from your Excellency That I Dare not remove them with out your Excellencys Express Orders which was also the Opinion of my Brigadier Generals That it would be Extremely Hazardous, The last Evening I received another Letter from him which I also Inclose It needs no Comment—I still Conceive my Self Strictly bound by your Excellencys Instructions and that the Importance of this Post is enhanced by the Enemies having got the Possession of Fort Lee and thereby Secured to themselves the intire navigation of Hudsons River up to this place—should the number of Troops mentioned by General Lee be Drawn from this Post there would not be more than 400 men Exclusive of the Garrisons of the Forts be left on this Side the River, I consider my Self as accountable for the Post being So Expressly Instructed 

by your Excellency and shall most strictly adhere to them Untill Countermanded by your Excellencys orders, or a Signification of your Excellencys Pleasure that I am to Obey Such orders as I shall receive from Some other my Senior Officer, which alone I think can warrant a Departure from my Instructions I wish to know your Excellencys Pleasure as Soon as agreable to you as it may Prevent altercation and Confusion—I beg leave also to acquaint your Excellency that the Time to which the Garrisons of Fort Montgomery and Constitution are Engaged Expires (Except as to 328 privates) in Six Days—as Does that of General Scotts whole Brigade & Colonel Tashes Regiment.
I cannot Conclude without observing that General Lee in his first Letter to me mentions that he has received a Recommendation not a Possitive order to move the Corps Under his Command to the other Side of the River, and yet altho He did not think it Obligatory on himself, in his Second Letter he possitively orders me to Hold Two Thousand of my Division in readiness to march with Him aCross the River Directly Contrary to my Instructions, Extracts of which I had furnished him with. I have the Honor to be with great respect your Excellencys most Humble Servt

W. Heath

